department of the treasury internal_revenue_service washington d c date apr contact person number release date uil dear identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number u i l number dollar_figure dollar_figure dollar_figure date mar legend m organization n related company a president b secretary c vice president d treasurer e director f director x date y state zz amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue is the organization organized and operated exclusively for charitable purposes under sec_501 of the irc facts you were incorporated on date x under the nonprofit religious corporation law in the state of y for religious purposes your articles of incorporation provide that you are organized and operated exclusively for religious purposes within the meaning of sec_501 of the internal_revenue_code your articles limit your activities to those permitted to be carried on by a corporation exempt under sec_501 and provide that upon dissolution your remaining assets will be distributed to an organization which is organized and operated exclusively for religious purposes and which has established its tax-exempt status under sec_501 letter cg catalog number 47630w your specific purpose is to provide a fundraising and communications platform for informational and inspirational messages for churches nationwide delivered via cell phone and email you will provide the technology platform that will be used much like a web-based e-mail service for pastors or church member to communicate informational and inspirational messages to their members through their cell phones via text messages and through email addresses you licensed the proprietary integration technology and intellectual_property associated with the technology you will use to perform your exempt_purpose from n which is owned by two of your board members n granted a free license in perpetuity to your organization you plan to expand the service to mms video messaging when handset penetration bandwidth and streaming costs are available this will enable pastors to send video sermons to its members you will be funded by the monthly tax deductible subscription fee paid_by the membership of the participating churches and parishes the monthly fee is dollar_figure per subscriber anddollar_figure the projected budgets you submitted show gross_receipts of dollar_figure for20 support you plan to give back approximately of your revenue to the churches that generated the revenue based on the number of participants they have in the service the budgets do not show any other projected sources of for _ for20 dollar_figure the officers of the organization and their estimated salaries in year are as follows a president b secretary c vice-pres d treasurer e director f director dollar_figurez dollar_figurez dollar_figurez dollar_figurez dollar_figure dollar_figure b and f are the parents of a c and a are business partners in n d is the son of e law sec_501 of the code provides for the exemption from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safely literary or educational_purposes to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the earnings_of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or other wise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or opposition to any candidate for public_office sec_1_501_c_3_-1 of the income_tax regulations states that to be tax exempt an organization must be both organized and operated exclusively for one or more exempt letter cg catalog number 47630w purposes specified in sec_501 c of the code if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -i bx of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1 c -i c i of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -l ex of the regulations states that an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 c of the code sec_170 of the code allows for the deduction of any charitable_contribution made within the taxable_year sec_1_170a-1 of the regulations states that no part of a payment that a taxpayer makes to or for_the_use_of an organization that is consideration for goods or services is a contribution or gift within the meaning of sec_170 unless the taxpayer intends to make or makes a payment that exceeds the fair_market_value of the goods or services received in revrul_69_528 c b it was held that an organization that provided investment services on a fee basis to unrelated non-profit organizations did not qualify for exemption under code sec_501 it was held that the organization was engaged in a trade_or_business the ruling indicates that the organization was engaged in a trade_or_business that would be unrelated_trade_or_business if carried on by any of the eo’s on whose behalf it operates in revrul_71_529 1071_2_cb_234 an organization that assisted member colleges and universities in fund management was held to qualify for exemption under sec_501 in this ruling the member organizations controlled the organization through selection of its governing body from among representatives of all member institutions also members paid only nominal fees substantially_all of the organization's expenses were paid_by grants for other charitable organizations it was held that the applicant achieved charitable purposes by providing an essential service for charges substantially below cost in revrul_72_369 1972_2_cb_245 it was held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 of the code the ruling states providing managerial and consulting services on a regular basis for a fee is trade_or_business ordinarily carried on for profit the fact that the services are provided at cost and solely to exempt_organizations is not letter cg catalog number 47630w sufficient to characterize this activity as charitable within the meaning of sec_501 of the code 70_tc_352 describes an organization which provided management consulting services for a fee to nonprofit_organizations some of which were exempt and some of which were not the nonprofit_organizations engaged in various rural- related activities designed to improve health housing and vocational skills the court held that the organization's activities constituted the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit application of law the information submitted indicates that your primary activity will consist of providing the necessary technology for pastors to communicate with its members for a fee providing such services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that these services will be provided solely for churches that such services will assist such organizations in carrying out their public or exempt purposes and that part of the subscriber payments will be donated back to the participating churches are not sufficient to characterize such services as charitable within the meaning of sec_501 of the code and the applicable regulations you are similar to the organizations described in rev ruls and in that you plan to provide a commercial-type service for a fee to unrelated exempt_organizations both rulings held that providing a service managerial and consulting services and fund management on a regular basis for a fee is a trade_or_business the fact that the recipients of the services were non-profit or tax-exempt entities did not change the character of the services they provided you are also similar to the organization described in b s w group inc v commissioner you can be distinguished from the fund management organization described in revrul_71_529 in that the churches you plan to service do not have any control_over your organization you do not anticipate receiving grants from other charitable_organization that support your activities you have not demonstrated that the fees you plan to charge are substantially below cost as the organization did in this ruling the technology based communications you plan to provide to churches and their members is very similar to the services provided by for-profit communication corporations you state in your application that you will provide the technology platform that will be used much like a web- based email service the fact that the technology will be used by churches to relay religious material does not change the character of the activity from commercial to charitable ref revrul_72_369 supra you cannot inform your subscribers that their monthly membership fees to your company are tax deductible as the members are receiving something in return for their contribution regulation sec_1_170a-1 letter cg catalog number 47630w conclusion you do not qualify for federal_income_tax exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be declared true under penalties of perjury this may be done by adding to the appeal the following signed deciaration the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs letter cg catalog number 47630w if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh ' internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements enclosure pub form_6018 letter cg catalog number 47630w
